Name: 2001/414/EC: Commission Decision of 18 May 2001 on the inventory of wine production potential presented by Germany pursuant to Council Regulation (EC) No 1493/1999 (notified under document number C(2001) 1432)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU institutions and European civil service;  production;  Europe;  information and information processing
 Date Published: 2001-06-02

 Avis juridique important|32001D04142001/414/EC: Commission Decision of 18 May 2001 on the inventory of wine production potential presented by Germany pursuant to Council Regulation (EC) No 1493/1999 (notified under document number C(2001) 1432) Official Journal L 149 , 02/06/2001 P. 0037 - 0037Commission Decisionof 18 May 2001on the inventory of wine production potential presented by Germany pursuant to Council Regulation (EC) No 1493/1999(notified under document number C(2001) 1432)(Only the German text is authentic)(2001/414/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Regulation (EC) No 2826/2000(2), and in particular Article 23(4) thereof,Whereas:(1) Article 16 of Regulation (EC) No 1493/1999 provides for the presentation of an inventory of wine production potential. Access to the regularisation of unlawfully planted areas, the increase in planting rights and support for restructuring and conversion is subject to prior presentation of this inventory.(2) Article 19 of Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential(3), sets out details of the information to be included in the inventory.(3) By letters of 22 September 2000 and 12 December 2000 Germany sent the Commission the information referred to in Article 16 of Regulation (EC) No 1493/1999. Examination of this information shows that Germany has compiled the inventory.(4) This Decision does not entail recognition by the Commission of the accuracy of the information contained in the inventory or of the compatibility of the legislation referred to in the inventory with Community law. It is without prejudice to any future Commission decision on these points.(5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1The Commission notes that Germany has compiled the inventory referred to in Article 16 of Regulation (EC) No 1493/1999.Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 18 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 143, 16.6.2000, p. 1.